DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2014/0168443 to Aguilar et al. (“Aguilar”).
 	Regarding claim 1, Aguilar teaches an environment acquisition system comprising: 
a housing (the housing is pictured in Figures 2, 4); 
a visual sensor accommodated in the housing and being able to repeatedly acquire environmental information about environment of outside of the housing (Figure 2, reference number 201 represents a camera with CMOs sensor, which is a visual sensor that acquires image information of the surrounding environment); and 
a data processor performing an estimation process of a position and a posture of the visual sensor and a generation process of an external environment three-Figure 7 shows the processor reference number 701, paragraph [0050] teaches that an inertial measurement unit such as a 6-axis gyroscope-accelerometer detects the orientation and direction of the sensor unit 101; and paragraph [0079] teaches using the captured images to generate three-dimensional images representing the surrounding environment), 
wherein the visual sensor can acquire the environmental information in a state where a posture of the housing is not controlled and the housing is not in contact with ground and is not mechanically restrained from outside (the sensor device is a ball that can be thrown or propelled into space, for example Figure 3 shows that the sensor device may be propelled using reference number 303). 
 	Regarding claim 2, Aguilar teaches the environment acquisition system according to claim 1, wherein the visual sensor can acquire the environmental information in free fall condition of the housing (based on paragraph [0050], the sensor unit 101 captures images while the sensor unit may move in any direction– x, y, or z directions—such that reference points of which direction is up is necessary to give orientation to the captured images and thus free fall is included in the limitless xyz directions; paragraph [0028] further teaches that the image sensor may be thrown or propelled into space during image capture). 
paragraph [0042] teaches the sphere casing 401). 
 	Regarding claim 4, Aguilar teaches the environment acquisition system according to claim 1, wherein the visual sensor is a camera (paragraph [0078] teaches the system is a camera). 
 	Regarding claim 5, Aguilar teaches the environment acquisition system according to claim 1, wherein the data processor is accommodated in the housing (see Figure 4, reference number 402 embedded processor within the spherical housing), and the acquisition of the environmental information by the visual sensor and the processes by the data processor are performed in real time (paragraph [0077] teaches that the processing of the final panorama is in near-real-time). 
	Claim 9 is rejected similarly to claim 1.  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Aguilar as applied to claim 1 above, and further in view of U.S. Pat. No. 9,167,228 to Monari et al. (“Monari”).
 	Regarding claim 6, Aguilar teaches the environment acquisition system according to claim 1, but is silent on wherein the data processor is located outside of the housing, and the data processor obtains the environmental information acquired by the visual sensor via communication and performs the processes with respect to the environmental information. 
	Monari teaches a ball containing a camera and further teaches that the imagery from the camera is processed by a remote base station to process and broadcast 3D video (see abstract).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Aguilar with that of Monari to substitute the processor within the imaging device with a processor at a base or remote station so that processors with higher capability and speed may be utilized. 
6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aguilar as applied to claim 1 above, and further in view of U.S. Pat. No. 9,817,298 to Dhall et al. (“Dhall”).
 	Regarding claim 7, Aguilar teaches the environment acquisition system according to claim 1, but is silent on comprising a rotation drive unit which rotates the visual sensor with respect to the housing. 
see Figure 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Aguilar with that of Dhall so allow the unit to cause rotation of an image sensor with respect to the housing to allow for different angles of image capturing regardless of the orientation of the housing of the device.
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aguilar as applied to claim 1 above, and further in view of U.S. Pub. No. 2018/0082434 to Nakagata (“Nakagata”).
 	Regarding claim 8, Aguilar teaches the environment acquisition system according to claim 1 but is silent on comprising a three-dimensional data searcher which searches for a pre-registered three-dimensional data from the external environment three-dimensional data. 
	Nakagata teaches executing a search in images with three dimensional coordinates using features points and projection points (see paragraph [0008]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Aguilar with that of Nakagata to search three dimensional images which can aid in image processing of currently captured images such as to compare images and recognize objects.    
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664